NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        MAY 7 2021
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

UNITED STATES OF AMERICA,                       No.    19-50255

                Plaintiff-Appellee,             D.C. No.
                                                2:18-cr-00713-JFW-1
 v.

ERNEST GABRIEL VERDUGO, AKA                     MEMORANDUM*
Blackey, AKA Blackie, AKA Blacky, AKA
Deadendlocos, AKA Demon, AKA Ernesto
Gabriel Verdugo,

                Defendant-Appellant.

                   Appeal from the United States District Court
                      for the Central District of California
                    John F. Walter, District Judge, Presiding

                             Submitted May 5, 2021**
                               Pasadena, California

Before: OWENS and LEE, Circuit Judges, and SIMON,*** District Judge.

      Ernest Verdugo appeals from the district court’s denial of his motion to


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      ***
             The Honorable Michael H. Simon, United States District Judge for the
District of Oregon, sitting by designation.
suppress evidence discovered during a search of a motel room conducted by parole

compliance officers. Verdugo, a parolee, was subject to post-release community

supervision conditions, which allowed a search of his residence without a warrant.

As the parties are familiar with the facts, we do not recount them here. We affirm.

      The district court properly determined there was probable cause to believe

Verdugo resided in the motel room at the time of the search. “[P]robable cause as

to residence exists if an officer of reasonable caution would believe, based on the

totality of [the] circumstances, that the parolee lives at a particular residence.”

United States v. Ped, 943 F.3d 427, 431 (9th Cir. 2019) (internal quotation marks

and citation omitted) (alteration in original). “[T]he ultimate question whether

probable cause exists is ‘fact-intensive,’ and cannot be answered by cross-checking

a list of factors.” United States v. Grandberry, 730 F.3d 968, 976 (9th Cir. 2013).

      The district court properly relied on both Verdugo’s abandonment of his

reported residence and his sister’s statement that he was staying at the Motel 6

weeks prior to the search. The officers had “an affirmative and substantial basis

for concluding that [Verdugo] did not actually live,” Grandberry, 730 F.3d at 977,

at the reported Springwood residence because Verdugo was not at the reported

residence during either search conducted, his mother told the officers he no longer

lived at the reported residence, and he told an officer they would have to “find

him.” Whether a parolee continues to live at his or her reported address is a


                                           2
relevant consideration in determining whether there is probable cause as to

residence. See id. And because the officers had reliable information upon which

to believe Verdugo no longer lived at the Springwood residence, his sister’s

statement was still relevant weeks later when GPS tracking revealed Verdugo was

located at the same Motel 6.

      Finally, while Verdugo’s mere presence in room 278 on the day of the

search is not enough on its own to establish probable cause as to residence, with

his abandonment of the Springwood residence and his sister’s statement weeks

earlier identifying the same motel, “[Verdugo’s] repeated presence at the [Motel 6]

is certainly entitled to some weight in the probable cause analysis.” Id. at 978.

And Verdugo’s presence in a motel room, as opposed to a third party’s apartment

or house, is entitled to more weight because there are fewer third-party privacy

concerns when “establishing that [a motel room is] the person’s residence.” See

United States v. Franklin, 603 F.3d 652, 657 (9th Cir. 2010).

      AFFIRMED.




                                          3